United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, N. Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-152
Issued: April 2, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 22, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated October 4, 2007, denying his claim for a schedule
award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this case.
ISSUE
The issue is whether appellant has established a permanent impairment to a scheduled
member of the body under 5 U.S.C. § 8107.
FACTUAL HISTORY
On July 31, 2001 appellant, then a 43-year-old police officer, filed a traumatic injury
claim (Form CA-1) alleging that he sustained injuries in the performance of duty on
July 21, 2001. Appellant stated that he tackled a suicidal patient and sustained injuries to his
back, knees and arms. On November 20, 2001 the Office advised appellant that the claim was
accepted for bilateral elbow and knee abrasions, and a lumbar strain.

Appellant returned to work and continued to receive treatment from Dr. Rueben Weisz, a
neurologist. In a report dated June 3, 2003, Dr. Weisz reported that appellant had severe low
back pain. The record also contains an October 28, 1986 report from Dr. Peter Slabaugh, noting
appellant had a 1979 back injury while in the military and currently had lumbosacral back pain.
In a January 5, 2004 report, Dr. Weisz noted that appellant continued to have lumbar and
cervical symptoms.
The Office referred appellant for a second opinion examination by Dr. Julie Wehner, an
orthopedic surgeon. The statement of accepted facts noted that appellant reported low back pain
following a March 19, 2003 incident outside of work. In a report dated March 26, 2004,
Dr. Wehner opined that appellant’s lumbar sprain had resoled.
On September 15, 2006 appellant filed a claim for compensation (Form CA-7) and
indicated that he was requesting a schedule award. Dr. Weisz submitted a form report dated
March 12, 2007 stating that maximum medical improvement was “not achieved” and indicating
appellant had moderate-to-severe pain. In a May 8, 2007 report, an Office medical adviser stated
that a permanent impairment rating could not be performed as appellant had not reached
maximum medical improvement.1 The Office advised appellant by letter dated May 21, 2007
that no action would be taken on the schedule award until maximum medical improvement was
reached.
Appellant submitted additional reports from Dr. Weisz dated April 14 and October 25,
2006 and March 12 and June 6, 2007. In the June 6, 2007 report, Dr. Weisz stated that appellant
continued essentially unchanged neurologically, with the same cervical and lumbar symptoms.
He provided results on examination and noted limited range of motion of the lumbar and cervical
spine. Dr. Weisz opined that appellant had reached maximum medical improvement for the
back.
In a report dated June 30, 2007, the Office medical adviser noted that the reports from
Dr. Weisz generally reported an unchanged motor examination with no pathology described.
The medical adviser stated that there was no clear involvement of the lower extremities, with no
evidence of pain or sensory deficit in a dermatomal pattern that could be used as a permanent
impairment calculation. The Office medical adviser concluded that, without detailed information
describing a leg impairment, no permanent impairment rating could be performed at this time.
By decision dated October 4, 2007, the Office determined that appellant was not entitled
to a schedule award under 5 U.S.C. § 8107.
LEGAL PRECEDENT
5 U.S.C. § 8107 provides that, if there is permanent disability involving the loss or loss of
use of a member or function of the body, the claimant is entitled to a schedule award for the

1

In a May 4, 2007 letter to the Office medical adviser, the Office indicated “thoracic or lumbosacral neuritis or
radiculitis” was an accepted condition.

2

permanent impairment of the scheduled member or function.2 The permanent impairment must
be causally related to an accepted employment injury.3 Neither the Federal Employees’
Compensation Act nor the regulations specify the manner in which the percentage of impairment
for a schedule award shall be determined. For consistent results and to ensure equal justice for
all claimants, the Office has adopted the American Medical Association, Guides to the
Evaluation of Permanent Impairment as the uniform standard applicable to all claimants.4
ANALYSIS
Appellant seeks a schedule award under 5 U.S.C. § 8107 for a permanent impairment.
He did not identify the specific scheduled member or function under the Act. The Board notes
that neither the Act nor its regulations provide for a schedule award for impairment to the back
or to the body as a whole. Furthermore, the back is specifically excluded from the definition of
“organ” under the Act.5
The medical evidence from Dr. Weisz is not sufficient to establish entitlement to a
schedule award under the Act. As noted above, any permanent impairment must be causally
related to the accepted employment injuries. Dr. Weisz refers to continuing lumbar and cervical
symptoms, without discussing how any findings are related to the July 21, 2001 employment
injury. Moreover, the medical evidence necessary to support a schedule award requires a
physician’s report that provides a detailed description of the impairment.6 The Office medical
adviser noted that Dr. Weisz did not provide a detailed description of an impairment to a
scheduled member. Dr. Weisz refers to an essentially unchanged neurological examination with
cervical and lumbar pain, without providing an opinion as to a permanent impairment or
providing a detailed description of impairment that would allow an Office medical adviser to
apply the A.M.A., Guides. The Board accordingly finds that the Office properly determined
appellant was not entitled to a schedule award in this case.
CONCLUSION
The evidence of record is not sufficient to establish entitlement to a schedule award under
5 U.S.C. § 8107.

2

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
3

Rosa Whitfield Swain, 38 ECAB 368 (1987).

4

A. George Lampo, 45 ECAB 441 (1994).

5

See James E. Jenkins, 39 ECAB 860 (1988); 5 U.S.C. § 8101(20).

6

James E. Jenkins, supra note 5; Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and
Permanent Disability Claims, Chapter 2.808.6(c) (August 2002).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 4, 2007 is affirmed.
Issued: April 2, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

